SHUGHART, P.J.,
— On January 30, 1978, plaintiffs filed interrogatories on defendants, Albert and Violet Berrie and Erie Insurance Exchange, to which the latter defendant has objected pursuant to Pa.R.C.P. 4005 [see now Pa.R.C.P. 4006(a)(2)] on the grounds that the interrogatories pertain to privileged matters.
Interrogatories 7(c) and 16 request Erie to identify the existence of certain documents and reports and the names and addresses of the employes and/or agents who prepared them. Clearly these interrogatories are a prelude to a motion for production of documents pursuant to Pa.R.C.P. 4009 but their existence or nonexistence will determine what follows. While defendant is correct that plaintiffs do not have the right to seek discovery as to *111the content of any documents which contain privileged matters, the fact of an investigation and the identity of any reports or documents pertaining thereto are not privileged matters over which defendant may seek protection. Should a motion for production follow, objections to such motion will be handled at that time.
Interrogatory 17 on the other hand asks defendant to disclose whether it has ever been charged with a violation of the Pennsylvania Unfair Insurance Practices Act of July 22, 1974, P.L. 589, 40 P.S. §1171.1 et seq., and if so, the parties to the charge and a brief description of the allegations and the resolution. We concur with defendant’s view that the subject of this interrogatory is not reasonably calculated to lead to relevant evidence or likely to elicit answers which may affect a material part of the instant action and, therefore, defendant’s objection is sustained. See Rota v. Luzerne Township, 70 D. & C. 2d 310 (Fay. 1975).
ORDER
And now, March 9,1979, for the reasons stated in the opinion filed this date, defendant is directed to answer interrogatories 7(c) and 16 propounded by plaintiffs. The objection to interrogatory 17 is sustained.